Case 2:19-cv-00164-DSF-JC Document 49 Filed 07/17/19 Page 1 of 3 Page ID #:554




                UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF CALIFORNIA




   TERRY FABRICANT,                     CV 19-164 DSF (JCx)
       Plaintiff,
                                        Order GRANTING Motion to
                    v.                  Strike Class Allegations (Dkt.
                                        No. 38)
   GOLDWATER BANK, N.A.,
      Defendant.



   GOLDWATER BANK, N.A.,
      Third-Party Plaintiff,

                    v.

   BEST RATE HOLDINGS, LLC,
       Third-Party Defendant.



      Defendant Goldwater Bank, N.A. moves to strike Plaintiff
   Terry Fabricant’s class allegations for failure to comply with
   Central District Local Rule 23-3. The Court deems this matter
   appropriate for decision without oral argument. See Fed. R. Civ.
   P. 78; Local Rule 7-15. The hearing set for July 22, 2019 is
   removed from the Court’s calendar.

     There is no dispute that the 90-day period specified by Local
   Rule 23-3 has expired, that there has been no extension of that
Case 2:19-cv-00164-DSF-JC Document 49 Filed 07/17/19 Page 2 of 3 Page ID #:555




   time by the Court, and that Plaintiff has not requested an
   extension of time. Plaintiff argues that this is immaterial because
   the Ninth Circuit has abrogated the “bright-line” rule of Local
   Rule 23-3. See ABS Entertainment v. CBS Corp., 908 F.3d 405,
   427 (9th Cir. 2018).

      While ABS Entertainment does prohibit blind enforcement of a
   90-day requirement for filing a class certification motion, the
   Ninth Circuit did not hold that class action plaintiffs were free to
   ignore it with impunity. The Court finds that it does not excuse
   Plaintiff’s complete failure to comply with the Rule or to seek
   relief from it. In ABS Entertainment, the District Court had, for
   no stated reason, rejected a stipulation between the parties for an
   extension of the 90-day period. Perhaps unsurprisingly, the Ninth
   Circuit found that enforcement of a 90-day period for filing of a
   class certification motion in all cases regardless of the case and
   the wishes of the parties is unreasonable. In this case, the 90-day
   period remains in the Local Rules of this District. Plaintiff was
   aware of it and referenced it in a motion on March 19 to compel a
   Rule 26(f) conference so that he could begin discovery needed for
   class certification. Plaintiff did not suggest that he believed that
   he had no deadline for addressing class certification. And,
   contrary to Plaintiff’s argument, the Court’s March 26 order did
   not excuse Plaintiff from addressing class certification within the
   time set by Local Rule 23-3.

      The problem is not that Plaintiff failed to file a motion for class
   certification within 90 days. The problem is that Plaintiff failed to
   take any action regarding the deadline within 90 days. He failed
   to file either a stipulation or a motion to extend the time. 1
   Instead, and contrary to his position in his March 19 motion, he

   1This Court has never denied a timely stipulation or motion to extend the
   deadline that contained specific dates for briefing and a hearing.



                                        2
Case 2:19-cv-00164-DSF-JC Document 49 Filed 07/17/19 Page 3 of 3 Page ID #:556




   simply ignored Rule 23-3. This is not acceptable. Rule 23-3
   remains in the District’s Local Rules and, while it is not to be
   blindly applied, it is also not to be blindly ignored.

      The motion to strike class allegations is GRANTED.

         IT IS SO ORDERED.


   Date: July 17, 2019                    ___________________________
                                          Dale S. Fischer
                                          United States District Judge




                                      3
